Chief Justice DURHAM,
dissenting:
{23 I respectfully dissent. The majority asserts that the State has a right of appeal because the district court "in effect" dismissed the attempted murder charge against Mr. Harrison. In my view, the district court's conviction and sentencing of Mr. Harrison on a lesser charge is not a ruling from which the State may appeal. We therefore lack jurisdiction to hear this appeal.
€ 24 "The cireumstances under which the State may appeal adverse rulings in the [district] court in criminal cases have traditionally been limited by constitutional and statutory provisions." State v. Waddoups, 712 P.2d 223, 224 (Utah 1985). Utah Code section 77-182-1(3) "delineates a narrow category of cases" from which the State may appeal as a matter of right. Id. If the State's claimed right of appeal does not fall expressly within the eleven enumerated bases provided by statute, the State's case is at an end. See State v. Kelbach, 569 P.2d 1100, 1102 (Utah 1977) ("[The state has no right to appeal except as expressly provided ... [by] statute." (emphasis added)).
{25 We have long recognized that the statute granting the State's rights to appeal in criminal cases is restrictive rather than permissive. For example, in State v. Davenport, this court held that the State had no standing to appeal a dismissal on the ground that the defendant had been denied a speedy trial because such an appeal was a "stranger to the only four [statutory] bases upon which the State may appeal." 30 Utah 2d 298, 517 P.2d 544, 545 (1978). Justice Crockett vigorously dissented, arguing that the appeal statute was "permissive" and that "the essential effect" of the dismissal was "a quashing of the entire proceeding, ... includ[ing] the quashing of the information," which was a statutory basis for appeal. Id. at 546 (Crockett, J., dissenting) (emphasis added). He also asserted that denying the State the right of appeal would insulate a trial judge's "whim or caprice" and allow a judge to "dismiss a case however important or serious" without a remedy for the State. Id.
126 Justice Crockett's dissent in Davenport was not, and has never been, controlling law. Four years later, in State v. Kelbach, he recognized that, despite his effort in Davenport to persuade the court to more liberally construe the appeal statute, it had rejected his reasoning and had ruled to the contrary. 569 P.2d at 1102. Justice Crockett wrote for the Kelbach majority, which denied the State's assertion that it had a right to appeal a sentence because a sentence was "an order made after judgment." Id. at 1101-02. The court held that the State has "no right to appeal except as expressly provided ... [by] statute" and that an appeal of a sentence was not an express basis for appeal. Id. at 1102 (emphasis added). Noting that its ruling left the State without a remedy, the court stated that "[als a general proposition the law as established should remain so until changed by the legislature, whose prerogative it is to make and to change the law." Id.
127 I see no essential difference between the majority's analysis today and Justice Crockett's unsuccessful dissent in Davenport. According to each, it does not matter wheth*140er the lower court's ruling falls expressly within the State's enumerated rights of appeal so long as the court's action "in effect" resembles one of the enumerated rights. This is not a principled way to determine when the State has a right of appeal, and it transforms the appeal statute into a permissive, rather than restrictive, legislative grant. Rather than loosely construing a court's Shondel ruling as "effectively" constituting a final judgment of dismissal, we should reject the State's appeal and allow the legislature, "whose prerogative it is to make and to change the law," to determine whether it is appropriate to grant the State an express right of appeal in such cases. Id.; see also State v. Allesi, 211 NW.2d 733, 785 (N.D.1973) (Tiegen, J., dissenting) ("Under the majority holding the State's rights of appeal in criminal cases have been broadened far beyond the limited rights provided by statute. The holding, in my opinion, amounts to judicial legislation.").
128 Nor do I view our ruling in State v. Gomez, 722 P.2d 747 (Utah 1986), as supporting the majority's conclusion. It is true that we stated in Gomez that "[the effect of the trial court's [Shondel] ruling was to block prosecution and, in effect, to dismiss the original charges." Id. at 749. But beyond that threshold was the fact that the lower court's procedural action in Gomez provided the State with a specific statutory right of appeal. We noted that "the State properly suggested that the trial court formally dismiss the information and then appealed '[flrom a final judgment of dismissal" Id. (alteration in original) (emphases added). The court's discussion of the effect of the Shondel ruling was therefore dicta in light of the opinion's reliance on the district court's actual, formal dismissal of the State's charge. Gomez merely confirms that the State must take proper formal action to preserve its right of appeal.
129 I also do not share the majority's unease with elevating form over substance where the State's right of appeal is involved. The legislative approach has been carefully tailored to govern a delicate area of constitutional criminal procedure. Much like Justice Crockett's rejected concern that trial judges may make whimsical, arbitrary decisions that are not reviewable, the majority expresses alarm that denying the State's ability to appeal could result in district courts insulating their rulings by "avoid[ing] the formality of entering a judgment of dismissal." Supra 115. First, I do not foresee an outbreak of Shondel rulings from trial judges intent on making their rulings unreviewable. Compare supra ¶ 15 (expressing fear that trial judges might adjudicate charges they "deem preferable"), with Davenport, 517 P.2d at 546 (Crockett, J., dissenting) (expressing concern that trial judges will dismiss cases on arbitrary bases). Moreover, were such an outbreak to occur, the State would have other avenues to address its lack of a right of appeal. One would be through seeking an express statutory right of appeal from the legislature.1 Another would be to request a formal dismissal from the district court and, if that request is denied, to petition for extraordinary relief from this court pursuant to rule 65B of the Utah Rules of Civil Procedure. Cf. State v. Laycock, 2009 UT 58, ¶ 7, 214 P.3d 104; State v. Barrett, 2005 UT 88, 1 6, 127 P.3d 682.
T 30 The State's right of appeal is a deliberately cireumseribed one, limited expressly by statute. This narrow application of the appeal statute may at times leave the State without a remedy as of right in the face of an adverse ruling. But I do not think it proper for this court to expand appellate rights based on our perception that certain rulings are "in effect" equivalent to enumerated rights of appeal in the statute. The district court's entry of a conviction and sentence for Mr. Harrison provides no basis for an appeal by the State, and I therefore conclude this *141court has no jurisdiction to entertain the State's appeal.

. Indeed, it is not uncommon for the legislature to provide a statutory basis of appeal after the State finds itself without a remedy in the appeal statute. See State v. Barrett, 2005 UT 88, ¶ 6 n. 3, 127 P.3d 682 (noting the legislature's amendment to the appeal statute "allow[ing] the State to directly appeal a district court's reduction in the degree of the charged offense"); cf. State v. Henriod, 2006 UT 11, ¶ 6 n. 2, 131 P.3d 232 (stating that the legislature's amendment to the appeal statute took effect two months after the district court's interlocutory order and therefore did not apply).